UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6998


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD RAY GOODINE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:03-cr-00472-TDS-1; 1:07-cv-00469-
TDS-WWD)


Submitted:    September 16, 2009          Decided:   September 22, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Ray Goodine, Appellant Pro Se. Frank Joseph Chut, Jr.,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald    Ray     Goodine       seeks     to     appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order      is   not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard      by     demonstrating            that

reasonable       jurists       would    find      that    any       assessment       of     the

constitutional         claims    by    the    district        court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Goodine has

not     made    the     requisite      showing.          Accordingly,         we     deny    a

certificate       of    appealability         and      dismiss      the     appeal.          We

dispense       with     oral    argument       because        the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2